July 1, 1993

                    [NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 93-1120 

                    CHARLES MERRILL MOUNT,

                    Plaintiff, Appellant,

                              v.

                  UNITED STATES OF AMERICA,

                     Defendant, Appellee.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. Rya W. Zobel, U.S. District Judge]
                                                  

                                         

                            Before

                     Breyer, Chief Judge,
                                        
               Selya and Stahl, Circuit Judges.
                                              

                                         

Charles Merrill Mount on brief pro so.
                     
A. John Pappalardo, United States  Attorney, and Tobin  N. Harvey,
                                                                 
Assistant  United States Attorney, on  Memorandum in Support of Motion
for Summary Disposition for appellee.

                                         

                                         

          Per Curiam.  In  this most recent challenge to  his
                    

1988  conviction  for  interstate  transportation  of  stolen

property (one of a  series of such challenges he  has brought

pursuant to  28 U.S.C.    2255), petitioner alleges  that the

evidence was insufficient  to support the  jury's finding  of

guilt.   In particular, he contends that the testimony of two

government witnesses  was  unworthy  of  credence.    In  our

decision  on direct  appeal, we  discussed such  testimony at

some  length and found that the jury was justified in relying

thereon.   See United States  v. Mount, 896  F.2d 612, 616-20
                                      

(1st Cir. 1990).   The arguments now advanced  by petitioner,

even  if  not  procedurally  barred,  provide  no  basis  for

revisiting this issue.

          Affirmed.